08/26/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0295

                                          DA 20-0295
                                       _________________

ROBYN DRISCOLL; MONTANA DEMOCRATIC
PARTY; and DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE,

           Plaintiffs and Appellees,
                                                                   ORDER
     v.

COREY STAPLETON, in his official capacity as
Montana Secretary of State,

           Defendant and Appellant.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Donald L. Harris, District Judge.


                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 26 2020